internal_revenue_service number release date index number -01-00 ------------------------- ------------------------- ------------------------- ----------------------------- - department of the treasury washington dc person to contact ----------------------------- id no ------------- ----------------------------------------------------- telephone number --------------------- refer reply to cc psi b04 - plr-168486-03 date october re -------------------------------------------------------- legend date date year year year year year year year year year year year year grantor spouse a b bank trust --------------------------------------------------------------------------------------- ------------------ --------------------------- ------- ------- ------- ------- ------- ------- ------- ------- ------- ------- ------- ------- --------------------------------------------------- ---------------------------------------------------- ---------------- ----------------- -------------------- ---------------------------------------------- trust partnership i partnership ii son ------------------------------------------------------------------- -------------------------------------------- ----------------------------------------- ---------------------- plr-168486-03 dear ---------------------------- this is in response to your letter dated date and prior correspondence requesting an extension of time under sec_2642 of the internal_revenue_code and ' of the procedure and administration regulations to make an allocation of the generation-skipping_transfer gst_exemption to two trusts this letter responds to your request the facts and representations submitted are summarized as follows on date grantor and spouse established trust an irrevocable_trust for the benefit of grantor and spouse’s children and descendants bank is the trustee of trust trust owns a second-to-die life_insurance_policy insuring the lives of taxpayer and spouse article iv paragraph e provides generally that prior to the death of an insured by a policy owned by trust the children and grandchildren have the power to require the trustee to pay to such child or grandchild in any calendar_year the lesser_of dollar_figure or the value of money or property added to the trust as a gift in the calendar_year divided by the number of children or grandchildren alive at the time of the exercise of the power the power lapses at the end of the calendar_year if not exercised article v provides generally that the proceeds of the insurance policies along with any other_property will be held by the trustee article v paragraph a provides generally that for an 18-month period following the execution of trust a may appoint in and by his last will and testament or other instrument in writing to a class limited to descendants of grantor’s and spouse’s who are surviving at the death of the survivor of grantor and spouse or to a_trust established for these descendants in such proportions as a may appoint if a is unwilling or unable to act in this fiduciary capacity then b will have the authority granted to a pursuant to article v article v paragraph b provides generally that in default of the exercise by a of the limited_power_of_appointment the trustee will divide the trust into equal shares so as to provide one share for each then living child of grantor’s and spouse’s and one share for the then living descendants collectively of each deceased child of grantor’s and spouse’s the income from each share will be paid in convenient installments to such child until complete distribution of such share or his prior death the trustee may apply such sums from principal as it deems necessary for health education support and maintenance in the event of the death of a child the remainder of the trust is to be distributed per stirpes to his or her then living descendants if any if none then per stirpes to grantor’s and spouse’s living descendants if any descendant is under the age of their share is to be held in further trust grantor and spouse intended that trust be a long-term generation-skipping_trust fully exempt from gst tax grantor and spouse had agreed that they would allocate their gst exemptions to trust so that trust would have an inclusion_ratio of zero grantor and spouse consented to split the gifts and so signified on their year plr-168486-03 through year form sec_709 united_states gift and generation-skipping_transfer_tax return_information regarding trust including information on all transfers to trust and statements that trust was to be a gst exempt trust was provided to grantor’s and spouse’s accountants beginning in year accountants prepared the form sec_709 which contained notices of allocation allocating grantor’s and spouse’s gst exemptions to trust the year returns contained late allocations of grantor’s and spouse’s gst_exemption for year sec_1 and on date grantor and spouse created trust an irrevocable_trust for the benefit of grantor’s and spouse’s descendants son is trustee of trust trust was funded with partnership i interest and partnership ii interest in year in addition in year there was an additional transfer of farmland to trust grantor and spouse consented to split their gifts and so signified on their form sec_709 for year and year no further transfers were made after year article ii paragraph provides that the trustee may in its discretion pay to or use for the benefit of grantor’s and spouse’s descendants so much or all of the income or principal of trust as the trustee determines for their health education support and maintenance article ii paragraph provides that upon the death of the survivor of grantor’s and spouse’s children and grantor and spouse the trustee shall distribute the trust to their living descendants per stirpes it is represented that grantor and spouse intended that their gst_exemption be allocated to the transfers to trust grantor and spouse provided information on all the transfers to trust as well as the trust agreement to their accountants however accountants failed to include the transfers to trust in the notices of allocation attached to grantor’s and spouse’s year and year form sec_709 in connection with additional estate_planning with grantor’s and spouse’s attorneys in year attorneys undertook a complete review of grantor’s and spouse’s gift_tax returns and discovered significant errors in the preparation of several of the returns some years were properly prepared however accountants made numerous errors due to their misunderstanding of the gst allocation rules consequently trust and trust have inclusion ratios greater than zero grantor and spouse have requested an extension of time under ' g and sec_301_9100-3 to allocate grantor’s and spouse’s gst_exemption to trust for years and with respect to trust grantor’s and spouse’s transfers for year sec_3 and grantor further requests a ruling that each of the allocations will be effective as of the date of the transfers to trust and trust respectively and that the gift_tax value of plr-168486-03 the transfers to the trusts will be used in determining the amount of the grantor’s and spouse’s gst exemptions to be allocated to each trust sec_2601 imposes a tax on every generation-skipping_transfer gst a gst is defined under ' a as a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of the gst tax is the taxable_amount multiplied by the applicable_rate sec_2641 defines aapplicable rate as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer under ' a the inclusion_ratio with respect to any property transferred in a generation-skipping_transfer is generally defined as the excess of over the aapplicable fraction the applicable_fraction as defined in ' a is a fraction the numerator of which is the amount of the gst_exemption allocated to the trust or to property transferred in a direct_skip and the denominator of which is the value of the property transferred to the trust or involved in the direct_skip sec_2631 in effect at the time of the transfers for year sec_1 through provided that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 in effect at the time of the transfers for years through provided that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2513 provides generally that a gift made by one spouse to any person other than his spouse shall for the purposes of this chapter be considered as made one-half by him and one-half by his spouse but only if at the time of the gift each spouse is a citizen or resident_of_the_united_states sec_2513 provides that sec_2513 shall apply only if both spouses have signified their consent to the application of sec_2513 in the case of all such gifts made during the calendar_year by either while married to the other sec_2652 provides that if under ' one-half of a gift is treated as made by the individual and one-half of such gift is treated as made by the individual s spouse then such gift shall be so treated for purposes of chapter plr-168486-03 sec_2632 provides that any allocation by an individual of his or her gst_exemption under ' a may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides that an allocation of gst_exemption to property transferred during the transferor s lifetime other than in a direct_skip is made on form_709 sec_26_2632-1 provides that except as otherwise provided an allocation of gst_exemption is effective as of the date of any transfer as to which the form_709 on which it is made is a timely filed return a timely allocation an allocation to a_trust made on a form_709 filed after the due_date for reporting a transfer to the trust a late allocation is effective on the date the form_709 is filed see example of sec_26_2632-1 sec_2642 provides in part that except as provided in ' f if the allocation of the gst_exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by ' b for such transfer the value of such property for purposes of ' a shall be its value as finally determined for purposes of chapter within the meaning of ' f to any property not transferred as a result of the death of the transferor is not made on a gift_tax_return filed on or before the date prescribed by sec_6075 the value of such property for purposes of sec_2642 shall be determined as of the time such allocation is filed with the secretary and such allocation shall be effective on and after the date on which such allocation is filed with the secretary sec_2642 provides in part that if any allocation of the gst_exemption sec_2642 provides that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in ' b or and an election under ' b or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of this paragraph sec_2642 provides that in determining whether to grant relief under this paragraph the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief under this paragraph the time for making the allocation or election shall be treated as if not expressly prescribed by statute sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in and plr-168486-03 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under ' b a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin notice_2001_50 2001_2_cb_189 provides that taxpayers may seek an extension of time to make an allocation described in ' b or b or an election described in ' b or c under the provisions of ' in accordance with ' g b and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in ' b or b or an election described in ' b or c under the provisions of ' requests for relief under ' will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of ' have been satisfied therefore grantor and spouse are granted an extension of time of days from the date of this letter to allocate grantor’s and spouse’s gst_exemption to the year through year transfers for which they were the transferors to trust and for the year and year transfers for which the were the transferors to trust the allocations will be effective as of the date of the transfers to the trusts and the gift_tax value of the transfers to the trusts will be used in determining the amount of gst_exemption to be allocated to the trusts the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination tax consequences of the transaction under the cited provisions or under any other provisions of the code except as specifically ruled herein we express or imply no opinion on the federal plr-168486-03 this ruling is directed only to the taxpayers requesting it sec_6110 provides that it may not be used or cited as precedent the allocation of grantor and spouse’s gst_exemption should be made on a supplemental form_709 united_states gift and generation-skipping_transfer_tax return and filed with the internal_revenue_service cincinnati ohio a copy of this letter should be attached to the supplemental form_709 a copy is enclosed for this purpose sincerely heather c maloy associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter cc ------------------------------- ----------------------- -------------------------------------- -------------------------- ------------------------------------------- ----------------------------------------------- ---------------------------------------------------- -------------------------------
